Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I claims 1-9 in the reply filed on 07/15/2022 is acknowledged.  The traversal is on the ground(s) that Huffer is not teaching an adhesive-free laminate structure, and the suggestion of “laminated” involves application of adhesive.  Applicant also points the Examiner to [0008] of Huffer.  This is not found persuasive for the following reason.  Huffer discusses conventional and common laminates.  The invention of Huffer is described in [0022], and there is nothing that expressly discloses or suggests there is an adhesive layer between the clear film and the substrate.  If the term laminate implies the presence of an adhesive, then applicant is admitting that the claimed adhesive-free laminate structure contains an adhesive too.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huffer et al. (US 2004/0244907 A1).
Claims 1, 6, 7 and 9:  Huffer teaches a web of labels comprising a clear film of oriented polypropylene (OPP) {instant claim 6 or claim 7}, wherein the film is reverse printed {instant claim 9} and laminated to a substrate of OPP {instant claim 6 or claim 7} [0022].
Claim 4:  Huffer teaches the printing may contain indicia [0022].

Claims 2, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huffer et al. (US 2004/0244907 A1) as applied to claim 1 above, and further in view of Overbeek et al. (US 2008/0317957 A1).
Huffer teaches the claimed invention as set forth above.
Claims 2, 3 and 5:  Huffer teaches the printing is done by flexo graphic or roto gravure printing [0022], but does not teach using an ultraviolet (UV) curable ink.  However, Overbeek teaches use of an ultraviolet (UV) curable ink suitable for flexographic or gravure printing ([0002], [0017], [0027] and [0119]).  It is well established that UV curable ink can be cured by a radiation source having a wavelength of 100-400nm {instant claims 2 and 3}.  With respect to instant claim 5, the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients.  Therefore, the claimed effects and physical properties, i.e. a bond strength between UV curable ink and OPP {instant claim 5} would implicitly be achieved by a composite with all the claimed ingredients.  If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Huffer and Overbeek are analogous art because they are from the same field of endeavor that is the printed multilayer film art.  It would have been obvious to a person of ordinary skill in the art to combine the UV curable ink of Overbeek with the invention of Huffer, and the motivation for combining would be, as Overbeek suggested, to improve drying speed [0028].
  
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huffer et al. (US 2004/0244907 A1) as applied to claim 1 above, and further in view of Wilhelm et al. (US 5,118, 566).
Huffer teaches the claimed invention as set forth above.
Claim 8:  Huffer teaches use of oriented polypropylene but does not teach it’s softening point or melting point.  However, Wilhelm teaches a biaxially oriented polypropylene film having a softening point of 70-170 °C (158-338 °C) (abstract; col. 2, lines 46-47; and col. 3, lines 17-21 and 50-56).  Huffer and Wilhelm are analogous art because they are from the same field of endeavor that is the label or tape art.  It would have been obvious to a person of ordinary skill in the art to combine the biaxially oriented polypropylene film of Wilhelm with the invention of Huffer, and the motivation for combining would be, as Wilhelm suggested, to provide a film with a high mechanical strength (col. 2, lines 1-5).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BS
August 25, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785